UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2011



MARTHA SCARBORO RHEM, personal representative
and administrator of the estate of John Rhem,
Jr., deceased,

                                                          Appellant,

R&M ENVIRONMENTAL, INCORPORATED, a North Caro-
lina Corporation; JOHN RHEM, JR., a citizen of
New Hanover County, North Carolina,

                                           Plaintiffs - Appellants,

          versus


DANIEL J. BRITAIN, a resident of Georgia;
PARAGON INSURANCE SERVICE, INCORPORATED, a
Georgia corporation,

                                            Defendants - Appellees,
          and


THE TRAVELERS COMPANIES, a Connecticut cor-
poration; CITIGROUP INCORPORATED, a corpora-
tion authorized to do business in North Caro-
lina; TRAVELERS INSURANCE COMPANY,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-99-99-7-F)


Submitted:   December 21, 2000            Decided:   January 8, 2001
Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Andrew Coxe, ANDERSON, DANIEL & COXE, Wrightsville Beach,
North Carolina; David Bruce Collins, Jr., Wilmington, North Caro-
lina, for Appellants. Andrew J. Hanley, CROSSLEY, MCINTOSH, PRIOR
& COLLIER, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order granting summary

judgment to Defendants in their civil action.     We have reviewed

parties’ briefs, the joint appendix, and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   R&M Envtl., Inc. v. Britain,

No. CA-99-99-7-F (E.D.N.C. July 12, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                2